Opening of the sitting
(The sitting was opened at 9 a.m.)
Honourable Members, good morning! Today, 26 September, is the European Day of Languages. We have a duty to remind people here at the European Parliament, the temple of languages, of the importance of this day for the philosophy and the substance of the European Union, and the work we carry out to achieve a multicultural Europe, where distinctive features, cultures and the spirit of our peoples are respected.
- (ES) Madam President, many thanks for allowing me to speak. Today we are celebrating the European Day of Languages, and I wish to echo the feelings of many citizens of the Spanish state who fail to comprehend why they are discriminated against by the European Parliament's Bureau, since Catalans, Galicians and Basques like myself, citizens' representatives, are not permitted to use our languages in Parliament.
Unlike the Commission, the Council and the Committee of the Regions, where the people's representatives may express themselves in these coofficial languages, the Bureau refuses to accept Basque, Catalan or Gallego, which are coofficial languages in the Spanish state.
Madam President ...
(The speaker spoke in Basque)
Mr Ortuondo, the Presidency will seek information on this matter, even though it is something that we have discussed many times and the answers are well known.